Citation Nr: 0709535	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  04-34 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for obsessive compulsive 
disorder, to include as secondary to service-connected 
tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from November 1958 to November 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the benefit sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A preliminary review of the record reveals that this case 
must be remanded in order to ensure due process.  In his 
August 2004 VA Form 9, the veteran requested a Travel Board 
hearing.  The record reflects that the RO subsequently 
scheduled the veteran for a hearing on August 8, 2006 at the 
RO in Cleveland, Ohio; however, the veteran wrote in August 
2, 2006 correspondence that he wanted to cancel the hearing 
and reschedule for December 2006 or before March 20, 2007 to 
allow additional time to obtain evidence to support his 
claim.  Although the Board attempted to reschedule the 
veteran for a Board hearing for February 2007, the hearing 
was mistakenly rescheduled at the Central Office in 
Washington, DC rather than the Cleveland RO.  The veteran and 
his representative have requested that this case be remanded 
to the RO in order to satisfy the veteran's request for a 
Travel Board hearing.          

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing at the Cleveland RO before a 
traveling member of the Board at the next 
available opportunity.  

The purpose of this REMAND is to satisfy a hearing request.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




